Citation Nr: 1047492	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  10-41 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for deformity of 
the duodenal cap.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October1941 to January 
1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service-connected deformity of the duodenal cap is manifested 
by symptom combinations which more nearly approximate severe and 
are productive of definite impairment of health.

2. Painful, superficial surgical scar is 31 cm X 0.2 cm in size, 
hypopigmented and superficial, without underlying tissue loss, 
ulceration or breakdown, induration, or inflexibility and tender 
upon examination.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 60 percent for service-connected 
deformity of the duodenal cap have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010). 

2. The criteria for a separate rating of 10 percent, but no 
greater, for a painful, superficial surgical scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of disability 
and effective date of the disability once service connection has 
been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in May 2009, prior to the initial unfavorable AOJ decision 
issued in September 2009.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish an 
increased rating evaluation; how VA would assist him in 
developing his claim; and his and VA's obligations in providing 
such evidence for consideration.  Additionally, this letter 
provided notice with regard to disability ratings and effective 
dates.  Therefore, the Board finds that the Veteran was provided 
with all necessary notice under VCAA prior to the initial 
adjudication of his claim.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  VA treatment records and December 2009 and February 
2010 VA examination reports were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The Veteran 
has not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, each examiner reviewed the claims 
file, documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in the reports 
they provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the appropriate 
disability rating.  Nothing suggests that either examiner 
documented findings inconsistent or symptoms less severe than 
outlined elsewhere in the claims file.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.



II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected disability.

The Veteran's service-connected deformity of the duodenal cap is 
currently assigned a 40 percent rating for moderately severe 
symptoms, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305.  
The Veteran contends that his symptoms are more severe than 
contemplated under this rating; therefore, he argues that a 
higher rating evaluation should be assigned.  

Diagnostic Code 7305, relating to duodenal ulcers, provides that 
a moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a year, 
will be  rated as 40 percent disabling.  Severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health, is rated 60 percent disabling.  38 C.F.R. § 
4.114.

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002 and again, effective October 
23, 2008.  The Veteran filed his claim in May 2009.  Therefore, 
only the latter revisions apply.  

As of October 23, 2008, scars, other than of the head, face, or 
neck, are to be rated under Diagnostic Codes 7801, 7802, 7804 or 
7805.  As is evident from the evidence, Diagnostic Codes 7801, 
7802, and 7805 are inapplicable.  Those Diagnostic Codes govern 
deep and nonlinear scars that cover 144 square inches (929 sq. 
cm.) or greater, superficial and nonlinear scars, and scars whose 
effects are not contemplated under the rating criteria for scars 
and should be rated under another applicable diagnostic code. 

Under Diagnostic Code 7804, a 10 percent evaluation is assigned 
for one or two scars that are unstable or painful on examination.  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2010).  
The Veteran filed his claim for an increased rating in May 2009.  
He was afforded VA examinations in December 2009 and February 
2010.  At the December 2009 VA examination, the Veteran reported 
constant gnawing and burning sensation,  weight loss of 50 pounds 
in the last several years, bloating, nausea, and vomiting.  The 
examiner noted no hernia and reported that the upper GI series 
was normal.  Clinical examination revealed epigastric tenderness.  
He indicated that the weight loss was 20 percent compared to 
baseline.  The diagnosis was gastroparesis and duodenal ulcer.  
The examiner stated that the gastroparesis had no association 
with the ulcer.  Effects on recreation, travel, and toileting 
were documented as severe, but the service-connected disability 
had no effect on other activities.  Blood tests revealed high 
glucose, and low H/H, but were otherwise normal.  

In February 2010, subjective complaints included acid reflux if 
too much time passed between meals, peritoneal adhesions causing 
daily abdominal pain, moderate bloating, severe nausea about 85 
percent of the time, severe unexpected vomiting, and weight loss.  
The Veteran denied periods of physician-prescribed bed rest in 
the last year.  Physical examination revealed abdominal 
tenderness.  The examiner diagnosed deformity of duodenal cap and 
stated that the diagnosis had progressed to gastroesophageal 
reflux disease.  

With regard to the GERD, although this disorder is now a separate 
diagnosis, the symptoms have been noted to be associated with his 
service-connected disability.  The Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
Veteran's ulcer symptoms from his symptoms of GERD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service- connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Accordingly, the 
Board attributes all relevant symptoms to the Veteran's service-
connected deformity of the duodenal cap.

Based on the above, the Board finds that a rating of 60 percent 
is warranted for the Veteran's service-connected disability.  
While the evidence does not show that the Veteran has experienced 
episodes of hematemesis or melena, he does experience other 
symptoms of the 60 percent criteria, which results in definite 
impairment of health.  

The Board also finds that the Veteran is entitled to a separate 
10 percent rating for the surgical scar associated with his 
service-connected disability.  The February 2010 VA examiner 
thoroughly examined the scar and reported that it is 31 cm X 0.2 
cm in size, hypopigmented and superficial, without underlying 
tissue loss, ulceration or breakdown, induration, or 
inflexibility.  She stated that the scar was tender upon 
examination.  Accordingly, the Board assigns a separate 10 
percent rating, but no greater, for a painful superficial scar 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against a rating in excess of the 60 percent for the service-
connected gastrointestinal disability and the 10 percent assigned 
herein for the associated scar.  The 60 percent is the highest 
schedular rating available under Diagnostic Code 7305.  
Therefore, ratings in excess of those assigned must be denied.

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extra-schedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the 
present case, the Veteran's gastrointestinal or scar symptoms are 
fully contemplated by the rating criteria, and the evidence does 
not demonstrate that they present an otherwise unusual disability 
picture.  Therefore, an extra-schedular referral is not 
necessary.  

The Board also notes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part and parcel of an 
increased-rating claim when raised by the record.  The Board 
notes that the December 2009 VA examination report reflects that 
the Veteran quit his job due to his stomach problems and anxiety.  
Anxiety is not a service-connected disability.  Therefore, the 
Veteran did not leave his employment solely because of service-
connected disability.  Thus, further consideration of whether a 
TDIU rating is applicable in this case is not warranted.


ORDER

A rating of 60 percent, but not greater, for deformity of the 
duodenal cap is granted.

A separate 10 percent rating, but no greater, for a painful, 
superficial scar associated with the service-connected deformity 
of the duodenal cap is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


